Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on June 1, 2022.  Claims 6 and15 are cancelled.  Claims 1-5, 7-14, and 16-20 are pending and will be considered for examination.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation:

“continuously monitoring the plurality of tag devices to determine a current location of a mobile device of a customer within the retail venue”

	Applicant’s specification does not provide support for this limitation. The specification (page 16, paragraphs [0065], lines 3-8 and page 17, paragraph [0069], lines 3-8) discloses the following:

“…monitoring device 120 enters scanning mode, whereby it detects and receives customer 205 location data from venue 200, either by direct communication between smart device 110 and device 120 or through network 140. At step 402, monitoring device 120 continuously receives data from smart device 110 and monitors the customer 205 (associated with device 110) locations within venue 200. In addition, monitoring device 120 continuously scans for signals from tag devices 130a-n as well.”

	Applicant’s specification discloses that the current location of the customer’s mobile device is received by the monitoring device (120) either directly from the customer device (110) or through the network (140). However, the specification does not disclose that the current location is received from the tag device (130). 
	Claim 1 also recite the limitation:
    
“determining, based on the proximity data and the time duration data received from the tag device, that the customer has decided to purchase a first good of the plurality of goods”

	Applicant’s specification does not provide support for this limitation. The specification discloses that the proximity data and the duration data are used to determine the customer’s interest in the goods (page 5, paragraph [0030], lines 3-7; page 17, paragraph [0067]). However, the specification does not disclose that the proximity data and the duration data are used to determine that the customer has decided to purchase the first good.   
	Dependent claims 2-4 are rejected under the same rationale set forth above in claim 1.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation:

	“determining, based on the proximity data and the time duration data received from the tag device, that the customer has decided to purchase a first good of the plurality of goods”

It is unclear to the examiner how a determination can be made that a customer has decided to purchase something based only on two pieces of data (i.e., the proximity data and the duration data). Applicant’s specification discloses that a purchase determination (Fig. 3, “340”) is based on collecting a variety of data (Fig. 3, “302”, “304”, “306”, “308”, and “310”) and passing it through a model (Fig. 3, “320”) that uses some sort of machine learning (paragraph [0063], lines 5-9). At best the specification discloses that the proximity data and the duration data are used to determine the customer’s interest in the goods (page 5, paragraph [0030], lines 3-7; page 17, paragraph [0067]). However, the specification does not explain how a purchase determination is made using only the proximity data and the duration data.
	Dependent claims 2-4 are rejected under the same rationale set forth above in claim 1.

	Allowable Subject Matter
Claims 5, 7-14, and 16-20 are allowed. 
Claims 1-4 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
Independent claims 1, 5, and 14 recite the following limitation: 

“a tag device associated with a good for sale within a retail venue…receiving, from the tag device…time duration data indicating a duration that the mobile device was in the proximity of the tag device”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 9,665,881 B1 (“Ward”): Ward teaches a non-transitory computer-readable medium (Fig. 1, “122”) storing computer program instructions that, when executed by one or more processors (Fig. 1, “120”), effectuate operations comprising: obtaining goods location data indicating a location of each of the plurality of goods for sale within the retail venue (Fig. 4, “406”; col. 15, lines 59-64 teaches accessing item location information); continuously monitoring customer location data obtained from a mobile device associated with a customer to determine a current location of the customer within the retail venue (col. 8, lines 34-48); conducting a search of pricing for the first good at one or more other retail venues (col. 9, lines 6-11); and sending a result of the search to the customer (col. 9, lines 23-29). However, Ward does not teach or suggest the limitations identified above.
(ii) US 2005/0021561 A1 (“Noonan”): Noonan teaches receiving, from the tag device, proximity data indicating proximity of a mobile device of a customer to the tag device (paragraph [0019] discloses “…the RFID label may be able to detect the presence of the shopper device…and communicate receipt of such information back to the retail system.”) However, Noonan does not teach or suggest the limitations identified above.
(iii) US 2017/0169444 A1 (“Housholder”): Housholder discloses a system and method for determining consumer analytics that includes monitoring a user's movement through a store and analyzing the motion, activities, and behavior of the user (paragraph [0040]). Householder does not teach or suggest the limitations identified above.
(iv) “An Indoor Wireless System for Personalized Shopping Assistance” by Asthana et al. (“Asthana”): Asthana an indoor wireless system for personalized shopping. However, Asthana does not teach or suggest the limitations identified above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625